OPINION.
Marquette :
The only evidence offered by the taxpayer to prove the value of the property herein on March 1, 1913, was an assessment by the City of New York for the year 1913, wherein the property in question was assessed at $10,000. Standing alone, we do not think this is competent evidence to prove value and it is ordinarily excluded by the courts when offered for such purpose. Dorr v. Massachusetts Title Ins. Co., 238 Mass. 490; 131 N. E. 191. Even though we assume the March 1, 1913, value claimed by the taxpayer, no evidence has been offered to show the depreciated value at the time of sale in 1920. See Appeal of Even Realty Co., 1 B. T. A. 355. The record fails to show error in the proposed assessment and the determination of the Commissioner must be approved.